DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, and 14-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TIIROLA et al. (US 2018/0279291 A1).
Regarding claims 1 and 21, TIIROLA et al. teach a method of operating a user equipment (UE)/ a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to:, comprising: determining whether there is an overlap between a first uplink transmission channel allocated for transmission of a first uplink transmission and a second uplink transmission channel allocated for transmission of a second uplink transmission (see fig. 4, fig. 6; par. 0086: It can be seen that at least a portion (a last symbol) of eMBB group 410 overlaps with URLLC group 420 of PRBs, while at least a portion (e.g., first symbol) of eMBB 
Regarding claims 14 and 26,  TIIROLA et al. teach a method of operating a base station/ a base station, comprising: a memory; and at least one processor coupled to the memory and configured to/ comprising: receiving, on either a first uplink transmission channel or a second uplink transmission channel (see fig. 7; step 710 and step 720: a first uplink control information, associated with a first control channel format length, with a first orthogonal signal to obtain a first spread control signal; Operation 720 includes multiplying, by the user device, a second uplink control information, associated with a second control channel format length, with a second orthogonal signal that is different than the first orthogonal signal to obtain a second 
Regarding claims 2, 17, 22, and 29, TIIROLA et al. teach wherein the first uplink transmission is associated with a lower priority than the second uplink transmission (see par. 0072: where there is overlap between the two PUCCH signals, dropping or discarding of one of the uplink control information (e.g., dropping of overlapping or conflicting eMBB uplink information), e.g., to allow a higher priority URLLC information to be transmitted instead (e.g., so long as eMBB DMRS signals are not dropped or discarded, for example)). 
Regarding claims 3 and 18, TIIROLA et al. teach wherein: the first uplink transmission channel is a Physical Uplink Control Channel (PUCCH) for Enhanced Mobile Broadband (eMBB) and the second uplink transmission channel is a PUCCH for Enhanced Ultra Reliable Low Latency Communication (eURLLC) (see figs. 4-6; par. 0053; pars. 0067-0081; pars. 0086-
Regarding claims 4, 23, and 30, TIIROLA et al. teach wherein the first uplink transmission channel is a Physical Uplink Shared Channel (PUSCH) or a Physical Uplink Control Channel (PUCCH), and wherein the second uplink transmission channel is a PUSCH or a PUCCH (see par. 0066: transmission of uplink control information for both the short PUCCH and the long PUCCH that at least partially overlap in time. Example techniques are described to allow at least partially simultaneous transmission of information via a long PUCCH (e.g., eMBB UCI) and information via a short PUCCH (e.g., URLLC UCI). Techniques are described that may support simultaneous transmission of slot based eMBB transmission (PUSCH or long PUCCH that carries UCI) and UCI related to mini-slot based URLLC (short PUCCH)). 
Regarding claims 5, 16, and 28, TIIROLA et al. teach and show wherein the portion of the first uplink transmission is less than all of the first uplink transmission (see fig. 4).

Regarding claims 15, 24, and 27, TIIROLA et al. teach wherein the combined uplink transmission payload comprises the entirety of the second uplink transmission and a portion of the first uplink transmission (see fig. 4; par. 0067, and pars. 0074-0075; figs. 4-6; par. 0053; pars. 0067-0081; pars. 0086-0099).
Regarding claims 8 and 25, TIIROLA et al. teach determining whether to generate the combined uplink transmission payload based on at least one other condition; wherein the generating is further in response to a determination to generate the combined uplink transmission payload based on the at least one other condition (see pars. 0074-0075). 
Regarding claim 19, TIIROLA et al. teach wherein the receiving receives the combined uplink transmission payload on the PUCCH for eURLLC (see pars. 0098 – 0099: see explanation in claim 3).
Regarding claim 20, TIIROLA et al. teach wherein the first uplink transmission channel is a Physical Uplink Shared Channel (PUSCH) or a Physical Uplink Control Channel (PUCCH), .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over TIIROLA et al. (US 2018/0279291 A1) in view of D1: CATT: "Discussion on NR HARQ-ACK feedback mechanisms", 3GPP DRAFT; R1-1704583, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Spokane, USA; 20170403 - 20170407 2 April 2017 (2017-04-02), XP051242722).
Regarding claim 9, TIIROLA et al. do not mention wherein determining whether to generate the combined uplink transmission payload based on at least one other condition comprises: determining whether the first uplink transmission is a Code Block Group (CBG)-based HARQ-ACK, and determining to not generate the combined uplink transmission payload in response to a determination that the first uplink transmission is a CBG-based HARQ-ACK for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Document D1 to the method of TIIROLA et al in order to potentially offer greater spectral efficiency and enable multiplexing of eMBB and URLLC traffic with the minimum possible disruption to the former.
Regarding claim 10, TIIROLA et al. do not mention wherein determining whether to generate the combined uplink transmission payload based on at least one other condition comprises: determining whether the first uplink transmission is a one-bit HARQ-ACK or a one-bit-per-carrier HARQ-ACK; and determining to generate the combined uplink transmission payload in response to a determination that the first uplink transmission is a one-bit HARQ-ACK or a one-bit-per-carrier HARQ-ACK. Document D1 teach determining whether to generate the combined uplink transmission payload based on at least one other condition comprises: determining whether the first uplink transmission is a one-bit HARQ-ACK or a one-bit-per-carrier HARQ-ACK; and determining to generate the combined uplink transmission payload in response to a determination that the first uplink transmission is a one-bit HARQ-ACK or a one-bit-per-carrier HARQ-ACK (see page 1; sections 1-2; page 3 section 3).
.


Allowable Subject Matter
Claims 6 and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, The prior art of record does not mention determining whether there is an overlap between the first uplink transmission channel allocated for transmission of a third uplink transmission and the second uplink transmission channel allocated for transmission of a fourth uplink transmission; transmitting, in response to a determination that there is no overlap between the third uplink transmission and the fourth uplink transmission: the third uplink transmission on the first uplink transmission channel; and the fourth uplink transmission on the second uplink transmission channel, as specified in claim 6. Therefore, it is objected. 
Regarding claim 11, The prior art of record does not mention wherein determining whether to generate the combined uplink transmission payload based on at least one other condition comprises: determining whether a HARQ-ACK codebook determination window size associated with the first uplink transmission channel exceeds a window size threshold; reducing the HARQ-ACK codebook determination window size based on a determination that the HARQ-
Regarding claim 12, the prior art of record does not mention wherein determining whether to generate the combined uplink transmission payload based on at least one other condition comprises: determining whether the first uplink transmission is a HARQ-ACK for eMBB; determining whether the second uplink transmission is a HARQ-ACK for eURLLC; and determining to not generate the combined uplink transmission payload in response to determinations that the first uplink transmission is the HARQ-ACK for eMBB and that the second uplink transmission is the HARQ-ACK for eURLLC, as specified in claim 12. Therefore, it is objected. 
Regarding claim 13, the prior art of record does not mention determining whether there is an overlap between the first uplink transmission channel allocated for transmission of a third uplink transmission and the second uplink transmission channel allocated for transmission of a fourth uplink transmission; transmitting, in response to a determination that there is an overlap between the third uplink transmission and the fourth uplink transmission: transmitting the fourth uplink transmission on the second uplink transmission channel without transmitting any portion of the third uplink transmission on the second uplink transmission channel; determining whether to drop or delay transmission of the third uplink transmission in response to a determination to not generate the combined uplink transmission payload based on one or more other considerations; determining a transmission timing of the first uplink transmission in response to a determination, as specified in claim 13. Therefore, it is objected to delay transmission of the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643